Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 claims a free-radically crosslinkable build material having active hydrogen atoms.  This limitations renders the claim indefinite because it is unclear how the build material comprising the reaction of NCO-terminated polyisocyanurate with a molar excess, based on free NCO groups, of a hydroxyalkyl (meth)acrylate would comprise active hydrogen atoms.
Claim 2 claims wherein the free-radically crosslinkable build material comprises ester groups.  This limitation renders the claim indefinite because claim 1 limited the free-radically crosslinkable build material to reactants only containing isocyanate groups and hydroxy groups.  It is noted that claim 1 uses comprising language, however, the addition of the ester groups does not appear to coincide with the applicants amendment to limit the free-radically crosslinkable build material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0239887 to Rolland et al. (Cited on IDS) in view of CN-108359053 to Zhou et al. or U.S. Patent Pub. No. 2019/0054681 to Fenn et al.
As to claims 1, 6-7, and 11, Rolland discloses additive manufacturing methods for producing articles comprising a polymerizable polyurethane build material includes a blocked or reactive blocked prepolymer comprising ethylenically unsaturated groups (0260) and a polyamine component, in particular methylene dicyclohexylamine (diamine). Rolland discloses wherein the build material can be cured by heating to temperatures that range from 50 to 100°C (0020), which is taken to meet heated after the production of the article.  Rolland discloses wherein the polymerizable liquid comprises an initial reaction product of a polyisocyanurate and hydroxyl alkyl (meth)acrylate.
However, the use of initial reaction products of a polyisocyanurate and hydroxyl alkyl (meth)acrylate in an excess of (meth)acrylate in the preparation of 3D articles by additive manufacturing was known at the time of filing.  This is supported by Fenn (0093, 0095) and Zhou (Abstract, 0047-0055).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the initial reaction product taught in Fenn and Zhou to replace the initial reaction product of Rolland to provide a 3D polymerizable liquid that provides a composition with high functionality, high crosslink density, fast curing rate, high tensile strength, high temperature resistance and low shrinkage (0008 of Zhou).  The use of the coreactant taught in Fenn extends the chemsitries used in additively manufactured parts to provide improved properties such as solvent resistance and thermal resistance (0018, Fenn).
As to claim 2, Rolland discloses the following steps:

    PNG
    media_image1.png
    564
    344
    media_image1.png
    Greyscale

The build material includes a polyurethane polymer (PTMO-650-HMD)I), reactive diluent
(IBMA = isobornyl methacrylate), crosslinker (PEGDMA = polyethylene glycol dimethacylate), chain extender (diamine from above), and a photoinitiator (Table 45). Rolland discloses wherein the steps are repeated to produce a subsequent polymerized region adhered to a previous polymerized region until the desired 3-D object is obtained (0178). Rolland discloses curing or heating to temperatures that range from 50 to 100°C (0020) during the process for preparing the article.
As to claims 3-5, see figures 1 and 2 of Rolland.
As to claims 8 and 12, Rolland discloses 7.25% by weight of the diamine component is added to the build material (See Table 12, 145/2000), which sits inside of the claimed range. Accordingly, the urea content would be within the range claimed in claim 12.
As to claims 9 and 13, Rolland discloses additive manufacturing methods for producing articles comprising a polyurethane build material and a polyamine component, in particular methylene dicyclohexylamine (diamine). Rolland discloses wherein the build material can be cured by heating to temperatures that range from 50 to 100°C (0020), which is taken to meet heated after the production of the article. Rolland teaches a polyurethane acrylate comprising diamine chain extenders that are suitable for additive manufacturing. Rolland does not teach the molecular weight limitations of claim 9 or the melting point and modulus of elasticity of claims 13-15. Rolland further discuses 3D objects that are elastic (has a Young’s modulus at room temperature of from about 0.001 to about 4 gigapascals). Based on the instant specification and the methods and materials taught in Rolland, a person of ordinary skill in the art could routinely choose reactants that would result in the claimed properties with a reasonable expectation of success that the selection of those reactants would still result in a build material that can be used in the process of Rolland.
It is noted that claims 14-15 claim an article, all elected claims are recited in the product-by-process format by use of the language, “A article obtainable by the method of claim 1 comprising...” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Accordingly, the difference in melting point and modulus of elasticity of the build material and the build material before commencement of the method would not result in a different article.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new rejection is presented based on applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763